RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0714-16T1

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

I.G.,

        Defendant-Appellant,

and

C.J. and L.B.,

     Defendants.
_____________________________________

IN THE MATTER OF THE GUARDIANSHIP OF
S.J., T.J., and I.G., MINORS.
_____________________________________

              Submitted May 8, 2017 – Decided May 18, 2017

              Before Judges Sabatino, Haas and Geiger.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Atlantic
              County, Docket No. FG-01-022-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Christine B. Mowry, Designated
              Counsel, on the briefs).
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Melissa H. Raksa,
            Assistant Attorney General, of counsel; Erica
            Sharp, Deputy Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minors (David Valentin,
            Assistant Deputy Public Defender, on the
            brief).

PER CURIAM

       Defendant I.G.1 appeals from a September 29, 2016 guardianship

judgment terminating her parental rights to her three children,

now ages eleven and six.       She contends plaintiff Division of Child

Protection and Permanency (the Division) failed to prove by clear

and convincing evidence that terminating her parental rights was

in the children's best interests, under the standards codified in

N.J.S.A. 30:4C-15.1(a).        The Division and the Law Guardian oppose

the appeal.      We affirm.

       Parents    have   a    constitutionally    protected,   fundamental

liberty interest in the care, custody, and supervision of their

children.    Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388,

1394-95, 71 L. Ed. 2d 599, 606 (1982);         N.J. Div. of Youth & Family

Servs. v. M.M., 189 N.J. 261, 279 (2007).                Nonetheless, that

interest is not absolute and "must be balanced against the State's

parens    patriae    responsibility       to   protect   the   welfare    of



1
    We use initials to protect the privacy of the children.

                                      2                            A-0714-16T1
children."   N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J.
596, 605 (2007) (quoting M.M., supra, 189 N.J. at 294-95).         In

some cases, termination of a parent's constitutionally protected

interest may be necessary to protect a child.   N.J. Div. of Youth

& Family Servs. v. A.W., 103 N.J. 591, 599 (1986).

    The Division, formerly known as the Division of Youth and

Family Services, is "the State agency for the care, custody,

guardianship, maintenance and protection of children."     State ex

rel. J.S., 202 N.J. 465, 477 (2010) (quoting N.J.S.A. 30:4C-

2(a)).   When the Division seeks to terminate a person's parental

rights, a court must determine if doing so is in the child's or

children's best interests.   In a Title 30 proceeding, the "best

interests" evaluation requires the Division prove by clear and

convincing evidence:

          (1) The child's safety, health or development
          has been or will continue to be endangered by
          the parental relationship;

          (2) The parent is unwilling or unable to
          eliminate the harm facing the child or is
          unable or unwilling to provide a safe and
          stable home for the child and the delay of
          permanent placement will add to the harm.
          Such harm may include evidence that separating
          the child from his resource family parents
          would cause serious and enduring emotional or
          psychological harm to the child;

          (3) The [D]ivision has made reasonable efforts
          to provide services to help the parent correct
          the circumstances which led to the child's

                                3                           A-0714-16T1
           placement outside the home and the court has
           considered alternatives to termination of
           parental rights; and

           (4) Termination of parental rights will not
           do more harm than good.

           [N.J.S.A. 30:4C-15.1(a).]

See also A.W., supra, 103 N.J. at 604-11.

      The family court "possesses special expertise in matters

related to the family."       N.J. Div. of Youth & Family Servs. v.

F.M., 211 N.J. 420, 448 (2012).        We generally give deference to

the factual findings of the family court because it has the

opportunity to make first-hand credibility judgments about the

witnesses who appear on the stand, and has the "feel of the case"

that can never be realized by a review of a cold record.             N.J.

Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008).

Our task is to determine whether the decision of the family court

in   terminating   parental   rights   is   supported   by   substantial

credible evidence in the record.       F.M., supra, 211 N.J. at 448.

           Our review of a trial judge's decision to
           terminate parental rights is limited. In re
           Guardianship of J.N.H., 172 N.J. 440, 472
           (2002).   Appellate courts must defer to a
           trial judge's findings of fact if supported
           by   adequate,  substantial,   and   credible
           evidence in the record. In re Guardianship of
           J.T., 269 N.J. Super. 172, 188 (App. Div.
           1993). Particular deference is afforded to
           decisions on issues of credibility. Cesare v.
           Cesare, 154 N.J. 394, 411-13 (1998). There is
           an exception to that general rule of

                                   4                             A-0714-16T1
            deference: Where the issue to be decided is
            an "alleged error in the trial judge's
            evaluation of the underlying facts and the
            implications to be drawn therefrom," we expand
            the scope of our review. In re J.T., supra,
            269 N.J. Super. at 188-89. Despite such
            circumstances,   deference   will   still   be
            accorded the trial judge's findings unless it
            is determined that they went so wide of the
            mark that the judge was clearly mistaken.
            Ibid.

            [N.J. Div. of Youth & Family Servs. v. G.L.,
            191 N.J. 596, 605 (2007).]

With that standard and its limited exceptions in mind, we proceed

with our analysis.

     Here, to prove the statutory criteria, the Division presented

the testimony of a Division caseworker, Alicia Johnson, and its

expert, Dr. Alan J. Lee, a licensed clinical psychologist with a

specialty in child abuse and neglect. The Division also introduced

fifteen exhibits into evidence.    The Law Guardian did not present

any witnesses or move any exhibits into evidence.            Defendant

testified, but did not present the testimony of any other witnesses

or move any exhibits into evidence.    Following the two-day trial,

Judge Jeffrey J. Waldman issued a twenty-seven-page Memorandum of

Decision in which he meticulously and comprehensively reviewed the

testimony    and   documentary    evidence,   carefully   considered

defendant's arguments, and concluded the Division had clearly and

convincingly proved that terminating defendant's parental rights


                                  5                            A-0714-16T1
was in the children's best interests.              We affirm, substantially

for the reasons detailed in the judge's opinion.                     We add the

following brief comments.

     Defendant argues that the Division did not prove the first

statutory criterion by clear and convincing evidence, namely, that

her children's health and safety was endangered by the parental

relationship.      N.J.S.A. 30:4C-15.1(a)(1).           In fact, the evidence

clearly and convincingly established that the children's health,

safety,    and    development    have   been   and      will   continue     to    be

endangered by their parental relationship with I.G.                       In that

regard,    the    record   demonstrates     that   I.G.      left   the   children

unattended on multiple occasions, failed to address the children's

behavioral needs by refusing to follow through on evaluations and

services    for    the   children,   and    engaged     in   repeated     corporal

punishment with a belt.         I.G. also repeatedly failed to attend

treatment    and    progress    meetings    and    to   discuss     implementing

Individualized Education Plans for the children. Dr. Lee explained

that I.G. harmed the children because she could not "function as

a minimally adequate parent" or "fulfill the [children's] needs

in a safe, consistent manner."

     The considerable trial evidence – including the Division's

provision of a broad range of services for more than two years and

defendant's failure to follow through with the services in a timely

                                        6                                  A-0714-16T1
manner - amply support the court's finding that the Division proved

the second criterion, namely, defendant was unable to eliminate

the harm facing the children and unable to provide them with a

safe and stable home.    N.J.S.A. 30:4C-15.1(a)(2).

     Likewise,    the   trial    evidence    clearly     and   convincingly

established the third statutory criterion, that is, the Division

made reasonable efforts to provide services to help defendant

correct the circumstances which led to the children's placement

outside the home.    N.J.S.A. 30:4C-15.1(a)(3).         These considerable

efforts   involved   offering    a    multitude    of   services   to     I.G.,

including   a    psychological       evaluation,    counseling     services,

parenting skills services, a substance abuse evaluation, Division-

supervised visitation, two rounds of therapeutic visitation, and

Family Team meetings to develop a reunification plan and strengthen

I.G's relationship with V.S.         In addition, the Division attempted

to assess other potential placements, but was provided with only

one other name other than V.S.

     Although defendant argues that kinship legal guardianship was

a legitimate and better option for the children than adoption, the

law is well settled that "when the permanency provided by adoption

is available, kinship legal guardianship cannot be used as a

defense to termination of parental rights under N.J.S.A. 30:4C-

15.1(a)(3)."    Division of Youth & Family Servs. v. P.P., 180 N.J.
7                                A-0714-16T1
494, 510, 513 (2004); see Division of Youth & Family Servs. v.

T.I., 423 N.J. Super. 127, 135-36 (App. Div. 2011).                  Here, V.S.

is willing to adopt the children, but is not willing to pursue

kinship legal guardianship.

      Lastly, Dr. Lee's findings and opinion supported the judge's

factual determination and legal conclusion that termination of

parental rights would not do more harm than good.            N.J.S.A. 30:4C-

15.1(a)(4).     Dr. Lee performed a psychological assessment of I.G.,

and bonding evaluations of I.G and V.S. as to each child.                 Judge

Waldman's decision sets forth a detailed review of Dr. Lee's

findings, including his opinion that I.G. had a poor prognosis for

change and that she would likely continue to think about herself

before thinking about the children.            The judge found Dr. Lee's

testimony to be credible, candid and responsive to all questions,

presenting      "a      believable,     consistent    and     uncontroverted

narrative[.]"        The judge further found that "Dr. Lee's testimony

was in accordance with sound psychological practices, utilizing

generally accepted objective testing, and he likewise testified

in a manner consistent with the case record and his report."                   We

can   discern    from    the   record   no   reason   to    depart    from   our

deferential review of such credibility determinations.                  Cesare,

supra, 154 N.J. at 413.



                                        8                               A-0714-16T1
       Judge Waldman's opinion appropriately tracks the statutory

elements of N.J.S.A. 30:4C-15.1(a), and his factual determinations

are amply supported by credible evidence in the record.   Based on

the record, it can hardly be said that the judge "went so wide of

the mark that a mistake must have been made."     M.M., supra, at

279.

       Affirmed.




                                 9                         A-0714-16T1